11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Approximately 4.11 grams of              * From the 350th District Court
methamphetamine, approximately             of Taylor County,
5.33 grams of cocaine, and $1,056.00       Trial Court No. 10749-D.
in U.S. Currency,

Vs. No. 11-18-00249-CV                    * January 10, 2019

The State of Texas,                        * Per Curiam Memorandum Opinion
                                             (Panel consists of: Bailey, C.J.,
                                             Willson, J., and Wright, S.C.J.,
                                             sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.